AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                              T        JUN 12 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA
                                   v.
         JORGE EDUARDO REYNA-SANCHEZ (I)
                                                                                Case Number:         3:19-CR-01952-JAH

                                                                             David R. Silldorf
REGISTRATION NO.                                                             Defendant's Attorney
35076298
D -
THE DEFENDANT:
IZl pleaded guilty to count(s)              One of the Information.
D was found guilty on count( s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                Count
      8:1326(A), (B) -Attempted Reentry Of Removed Alien (Felony)                                          1




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                         dismissed on the motion of the United States.

[ZJ    Assessment: $100.00 waived.


       NTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl No fine                     D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             Tune l 0 2019
                                                                             Date oflmposition of



                                                                                   . JOHN A. H          STON
                                                                                 ITED STATES DISTRICT JUDGE




                                                                                                                        3:19-CR-01952-JAH
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 JORGE EDUARDO REYNA-SANCHEZ (1)                                         Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-01952-JAH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months as to count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:


       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

I have executed this judgment as follows:

       Defendant delivered on


at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-01952-JAH
